       Case 1:15-cv-02451-SCJ Document 161 Filed 10/15/18 Page 1 of 1




                 UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION

JILL ALTMAN, individually and on behalf )
of a class,                             )
                                        )             Civil Action No.:
                     Plaintiff,         )             1:15-cv-02451-SCJ-JKL
                                        )
       vs.                              )
                                        )
WHITE HOUSE BLACK MARKET,               )
INC., and DOES 1-10,                    )
                                        )
                     Defendants.        )

                                    ORDER
      This matter came before the Court on a Joint Motion for Fourth Extension of

Time to File Motion For Preliminary Approval. Upon consideration of the record

and motion, and the agreement of the parties, it is hereby ORDERED AND

ADJUDGED that the motion is GRANTED and the time within which to submit

the signed settlement agreement and motion for preliminary approval is moved to

October 22, 2018.

      IT IS SO ORDERED, this 15th day of October, 2018.

                                                 s/Steve C. Jones
                                                 Steve C. Jones
                                                 United States District Judge
